DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 07/22/2020 and 12/01/2021 are considered and signed IDS forms are attached.

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recites “a silicone/acrylic-based composite rubber” in line 2, which should be “the silicone/acrylic-based composite rubber”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the polyorganosiloxane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “(provided that …… parts by mass)”. In light of parentheses, it is not clear if the limitation inside the parentheses are required or optional.
Claim 11 recites the limitation "the aromatic vinyl-based monomer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the N-substituted maleimide-based monomer" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feldermann et al. (US 2009/0312482 A1 cited in IDS).

Regarding claims 1-5, 9, 10 and 12, Feldermann et al. disclose a polycarbonate composition comprising 60 to 86 parts by weight of aromatic polycarbonate (A), 4 to 12 parts by weight of graft copolymer (B) and 10 to 30 parts by weight of a copolymer based on vinyl monomer (C) (see Abstract). The polycarbonate composition is thermoplastic molding composition that be used in the production of molded bodies by moulding processes (see paragraphs 0075, 0079, 0080). Accordingly, Feldermann et al. disclose a thermoplastic resin-molded article obtained by molding the thermoplastic composition.
The graft copolymer (B) comprises 10 to 50 wt% of a shell of at least one vinyl monomer (Y) and 90 to 50 wt% of a graft base of silicone-acrylate composite rubber (X) (see Abstract). The graft copolymer is prepared by graft polymerization (see paragraph 0067). The vinyl monomer can contain a mixture of vinyl aromatic compound and vinyl cyanide (see paragraph 0041). The silicone-acrylate composite rubber comprises silicone rubber and acrylate rubber, wherein silicone rubber can be polyorganosiloxane and acrylate rubber can be polyalkyl (meth)acrylate rubber (see paragraphs 0045, 0049, 0059). The composite rubber includes 10 to 70 wt% of silicone rubber and 90 to 30 wt% of acrylate rubber (see paragraph 0045).
The copolymer based on vinyl monomer (C) is prepared by polymerizing vinyl-based monomer mixture comprising 50 to 99 parts by weight of C1-C8 alkyl esters such as methyl methacrylate and 1 to 50 parts by weight of unsaturated carboxylic acid derivatives such as N-phenyl maleimide (i.e. N-substituted maleimide-based monomer) (see paragraph 0069). Accordingly, the amount of methyl methacrylate is 50 to 99 wt% in vinyl-based monomer mixture.
In light of the overlap between the claimed thermoplastic resin composition and that disclosed by Feldermann et al., it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed by Feldermann et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Feldermann et al. (US 2009/0312482 A1 cited in IDS) as applied to claim 1 above, further in view of Murata et al. (WO 2017/098992 A1). It is noted that when utilizing Murata et al., the disclosures of the reference are based on US 2018/0346709 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Murata et al. are found in US ‘709.

Regarding claims 6-8, Feldermann et al. disclose the thermoplastic resin composition as set forth above. Further, Feldermann et al. disclose the polycarbonate composition can comprise polymer additive such as stabilizers (see paragraph 0073). The polymer additives can be present in 0 to 20 parts by weight based on 100 parts by mass of A, B and C (see Abstract).
Feldermann et al. do not disclose the thermoplastic resin composition comprises a NO-alkyl-type hindered amine-based light stabilizer.
Murata et al. disclose a thermoplastic resin composition comprising a polycarbonate resin and an N-R type hindered amine light stabilizer that provides light resistance and moist 
In light of motivation for using ADK STAB LA-81 disclosed by Murata et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use ADK STAB LA-81 of Murata et al. as the stabilizer in Feldermann et al. in order to provide light resistance and moist heat resistance, and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feldermann et al. (US 2009/0312482 A1 cited in IDS) as applied to claim 1 above, further in view of Hirayama et al. (JP 62112612 A). It is noted that the disclosures of Hirayama et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 11, Feldermann et al. disclose the thermoplastic resin composition as set forth above. 
Further, Feldermann et al. disclose the copolymer based on vinyl monomer (C) is prepared by polymerizing vinyl-based monomer mixture comprising 50 to 99 parts by weight of C1-C8 alkyl esters such as methyl methacrylate and 1 to 50 parts by weight of unsaturated carboxylic acid derivatives such as N-phenyl maleimide (i.e. N-substituted maleimide-based monomer) (see paragraph 0069). Accordingly, the amount of methyl methacrylate is 50 to 99 wt% and amount of N-substituted maleimide-based monomer is 1 to 50 wt% in vinyl-based monomer mixture.
Feldermann et al. do not disclose vinyl-based monomer mixture comprising aromatic vinyl-based monomer in presently claimed amounts.
Hirayama et al. disclose an acrylic resin excellent in transparency, heat distortion, heat decomposition resistance and moldability (see Abstract and page 2, lines 57-60). The resin comprises 40 to 97.5 wt% of methyl methacrylate, 2.5 to 40 wt% of N-substituted maleimide and 0 to 20 wt% of styrene (vinyl-based monomer). The amount of styrene is 0 to 20 wt% in order to improve transparency and decrease turbidity (see page 2, lines 23-26).
In light of motivation for using acrylic resin disclosed by Murata et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use acrylic resin of Hirayama et al. as the copolymer based on vinyl monomer in Feldermann et al. in order to obtain excellent transparency, heat distortion, heat decomposition resistance and moldability as well as decrease turbidity, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/KRUPA SHUKLA/Examiner, Art Unit 1787     


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787